Citation Nr: 0425615	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-17 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), claimed as secondary to service-
connected PTSD.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that in a May 1993 decision, the RO initially 
denied service connection for hypertension.  In his October 
1993 notice of disagreement, the veteran argued that his 
hypertension was secondary to his PTSD and in January 1994, 
the RO denied the veteran's claim for service connection for 
hypertension as secondary to PTSD.  Also in January 1994, the 
RO issued a statement of the case on that issue.  In February 
2001 the veteran claimed entitlement to service connection 
for ASHD and again claimed entitlement to service connection 
for hypertension as secondary to PTSD.  The May 2002 rating 
decision on appeal denied service connection for hypertension 
on the merits.  The Board is required, however, to consider 
the issue of finality prior to any consideration on the 
merits, see 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
also Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issue has been recharacterized as shown on the first page of 
this decision.  Insofar as the Board reopens the claim 
herein, a determination favorable to the veteran, he is not 
prejudiced by the Board's recharacterization of the issue or 
its actions herein.  See Barnett, supra at 4; Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993).

The Board also notes that a June 2003 rating decision denied 
service connection for elevated triglyceride and cholesterol 
blood levels, an enlarged heart, and sleep apnea.  The June 
2003 decision also denied an increased rating for the 
veteran's service-connected PTSD, currently evaluated as 50 
percent disabling.  Thereafter, in June 2003 and September 
2003, the RO received the veteran's notices of disagreement 
pertaining to these issues.  In November 2003, a statement of 
the case was issued, and, in December 2003, a supplemental 
statement of the case was issued.  At the time the RO issued 
the December 2003 supplemental statement of the case the 
veteran was advised of the need to perfect his appeal by the 
submission of a VA Form 9, provided to him at that time.  No 
substantive appeal (VA Form 9 or other such document 
submitted in lieu of VA Form 9) has been received for these 
issues and as such, these issues are not currently before the 
Board.  Insofar as the veteran has not evidenced any belief 
that these issues are in appellate status and further as such 
issues have not been certified to the Board for appeal, no 
prejudice results from the Board's assessment of its lack of 
jurisdiction over that matter.  See Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board further notes that additional treatment records 
were associated with the claims file after the statement of 
the case was issued in September 2002.  VA regulations 
require that a supplemental statement of the case be 
furnished to the appellant if the RO receives additional 
pertinent evidence after a statement of the case has been 
issued and before the appeal is certified to the Board and 
the appellate record is transferred to the Board.  38 C.F.R. 
§ 19.31(b)(1) (2003).  In the present case, the majority of 
the newly received treatment records pertain to the veteran's 
PTSD, however, the records also note that the veteran has 
hypertension.  The Board observes that the post-service 
records described in the September 2002 statement of the case 
are sufficient to reopen the veteran's service connection 
claim.  As such, the treatment records received after the 
September 2002 statement of the case need not be considered 
in order to decide this claim.  Furthermore, since the 
reopening of the veteran's claim herein is entirely favorable 
and such records will be considered on remand, there is no 
prejudice in the Board considering such records for the sole 
purpose of reopening the veteran's claim.  

The merits of the veteran's service connection claims are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  In an unappealed decision dated in January 1994, the RO 
denied service connection for hypertension. 

2.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
hypertension. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim to reopen a claim of 
entitlement to service connection for hypertension now before 
the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for hypertension is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and the implementing 
regulations.  Board consideration of the merits of the 
service connection issue is deferred, however, pending 
additionally indicated development action consistent with the 
VCAA.

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2003). 

The veteran is service-connected for PTSD, currently 
evaluated as 50 percent disabling, and diabetes mellitus, 
currently evaluated as 20 percent disabling.  The veteran 
contends that he has hypertension as a result of his service-
connected PTSD and/or diabetes mellitus.  Specifically, he 
argues that when he experiences flashbacks and nightmares, 
his blood pressure goes up.  Therefore, he contends that 
service connection is warranted for such disability. 

In a May 1993 decision, the RO denied the veteran's claim for 
service connection for hypertension.  The RO relied on the 
veteran's service medical records, a January 1993 VA 
examination, and the veteran's statements.  Specifically, the 
RO noted that there were no complaints or findings of 
hypertension or high blood pressure readings during service 
and that the blood pressure reading on the veteran's 
separation examination was within normal limits.  Service 
connection was denied because there was no evidence that 
hypertension manifested after service was related in any way 
to the veteran's active military service.  

As noted, in a statement received in October 1993, the 
veteran argued that his hypertension was secondary to his 
service-connected PTSD.  Thus, in January 1994, the RO denied 
the veteran's claim for service connection for hypertension 
as secondary to PTSD.  In making this determination, the RO 
relied on the May 1993 rating decision, the January 1993 VA 
examination, and the veteran's statement.  The RO initially 
noted that the May 1993 rating decision denied service 
connection for hypertension as there was no evidence it was 
related in any way to the veteran's active military service.  
In the January 1994 rating decision, the RO then found that 
the veteran's service medical records failed to show 
complaints or findings of hypertension or high blood pressure 
readings that proved that hypertension started when the 
veteran started to have PTSD.  The January 1993 VA 
examination also failed to show a relationship between 
hypertension and PTSD.  As there was no documented medical 
relationship of any kind between the veteran's PTSD and 
hypertension, service connection was denied for hypertension 
secondary to service-connected PTSD. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

As indicated previously, the initial rating decision denying 
direct service connection for hypertension was issued in May 
1993.  The veteran submitted a notice of disagreement in 
October 1993, in which he argued that his hypertension was 
secondary to his PTSD.  In January 1994, the RO denied the 
veteran's claim for service connection for hypertension as 
secondary to PTSD.  Also in January1994, the RO furnished a 
statement of the case with a letter explaining that the 
veteran must complete a substantive appeal in order for his 
case to be forwarded to the Board for appellate review.  No 
further communication was received from the veteran regarding 
his hypertension until February 2001.  Thus, the January 1994 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991) 
[(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) 
[(2003)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in February 2001, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1994 decision, the veteran was granted 
service connection for diabetes mellitus and now contends 
that his hypertension may be secondary to such disability.  
Additionally, relevant medical evidence showing additional 
heart disorders as well as indicating the existence of a 
possible relationship between the veteran's PTSD symptoms, 
namely flashbacks and nightmares, and an increase in blood 
pressure has been received.  In this regard the Board also 
notes receipt of treatise evidence discussing the 
relationship between anxiety disorders such as PTSD and the 
development or worsening of cardiovascular problems, to 
include coronary artery disease and hypertension.

The Board concludes that the evidence received since 1994 is 
new in that it was not previously of record and that it is 
material because it bears directly and substantially on the 
question of whether the veteran currently has hypertension 
that is related to either active duty or to a service-
connected disability, the lack of which was the basis of the 
May 1993 and January 1994 denials.  When considered in 
connection with the veteran's continued report of having 
increased blood pressure during flashbacks and nightmares and 
the grant of service connection for diabetes mellitus, the 
additionally-received medical evidence is so significant that 
it must be considered in order to fairly decide the veteran's 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for hypertension is reopened.  
38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim of entitlement to service 
connection for hypertension is granted.


REMAND

As indicated above, the veteran's claim for service 
connection for hypertension is reopened.  In addition, the 
veteran claims entitlement to service connection for ASHD.  
He contends that ASHD and hypertension are a result of his 
service-connected PTSD and/or diabetes mellitus.  
Specifically, he argues that when he experiences flashbacks 
and nightmares, his blood pressure goes up and adversely 
affects his heart.  As such, he contends that service 
connection is warranted for these disabilities. 

Upon review of the record the Board finds that a remand is 
necessary to ensure complete compliance with the VCAA and its 
implementing regulations in this case.  

First, pursuant to 38 C.F.R. § 3.159(c)(2), VA must make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include obtaining 
records in the custody of a Federal department or agency, 
such as medical and other records from the Social Security 
Administration (SSA).  VA will end its efforts to obtain 
these records only if VA concludes that the records sought do 
not exist or that further efforts to obtain those records 
would be futile.  In this case the record reflects that in 
December 2003 the veteran was awarded disability benefits 
from the SSA.  Records relevant to any disability 
determination made or medical records relied on in reaching 
such determination are not currently of record and should be 
associated with the claims file prior to any decision by the 
Board on the merits of the veteran's claims.  

Second, the veteran was most recently afforded a VA 
examination in January 2002.  At that time, the examiner 
indicated that he could not cite any specific progress note 
to substantiate the veteran's claim that his hypertension and 
heart disease were aggravated by his PTSD and as such, was 
unable to voice his opinion at that time.  The Board observes 
that since the VA examination, the veteran has claimed that 
his hypertension and heart disease may alternately be caused 
by his diabetes mellitus.  Additionally, the examiner, and 
the RO upon readjudication, should consider the significance, 
if any, of treatment records received since the September 
2002 statement of the case.  See 38 C.F.R. § 19.31 (2003).  
As such, the Board finds that a new VA examination is 
warranted to determine the likely etiology of the veteran's 
claimed hypertension and arteriosclerotic heart disease.  

For the above reasons, the case is REMANDED for the 
following:

1.  The veteran should be requested to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for ASHD, hypertension, PTSD or 
diabetes mellitus.  The RO should take 
the appropriate steps to obtain 
identified records not already associated 
with the claims file and document in the 
claims file efforts taken to obtain 
additionally-identified records.  

2.  The RO should, in any case, obtain 
from SSA any determinations pertinent to 
the veteran's claim for disability 
benefits, as well as any medical records 
relied upon concerning that claim.  A 
response, negative or positive, should be 
associated with the claims file.

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination to ascertain the etiology of 
existing hypertension and ASHD.  The 
claims file should be made available to 
the examiner prior to examination for 
review of pertinent documents therein.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  

The examiner should state whether it is 
"likely" or "unlikely" that the 
veteran's hypertension was (a) incurred 
during his military service; (b) caused 
by the veteran's service-connected PTSD; 
(c) caused by the veteran's service-
connected diabetes mellitus; (d) worsened 
in severity due to the veteran's service-
connected PTSD; (e) worsened in severity 
due to the veteran's service-connected 
diabetes mellitus.  

The examiner should state whether it is 
"likely" or "unlikely" that the 
veteran's ASHD was (a) incurred during 
his military service; (b) caused by the 
veteran's service-connected PTSD; (c) 
caused by the veteran's service-connected 
diabetes mellitus; (d) worsened in 
severity due to the veteran's service-
connected PTSD; (e) worsened in severity 
due to the veteran's service-connected 
diabetes mellitus.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or she 
should so state.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is completed.  See also 38 
C.F.R. § 3.159 (2003).

5.  After completing the above, the 
veteran's service connection claims 
should be re-adjudicated, based on the 
entirety of the evidence, to include 
records associated with the claims file 
after the September 2002 statement of the 
case was issued.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



